DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/23/2021 is acknowledged.  The traversal is on the ground(s) that the method of claim 9 has not been shown to produce a different product and no examiner search burden exists.  This is not found persuasive because claim 9 could produce a supercapacitor and a serious search would require different classification search and search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/23/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed January 29, 2020, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. 

Claim Rejections - 35 USC § 103
1. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claim 1-3, 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rabalais et al. (US4822466A), in view of Song et al. (CN105977458A, machine translation is cited below), and further in view of Sung et al. (US20130341204A1,).
As to claims 1 and 2, Rabalais discloses a carbon material formed by exposing a substrate (carbon based film is deposited by ion beam deposition upon and chemically bonded to a substrate by carbide bonding to the substrate surface [Abstract]) a flux of at least 1011 carbon ions per cm2 of substrate per 1 ms (ion beam is increased in dose to a level at least as great as that defined by region BC of Fig. 1 [C2L67-C3L1]). Where the region define by BC shows an ion dose of 1015 carbon ions per cm2.

    PNG
    media_image1.png
    459
    573
    media_image1.png
    Greyscale

(Rabalais Fig. 1)
a majority of the carbon ions having a kinetic energy of at least 10 eV (beam energy in the range 10-300 eV [C2L64]), 
to provide a carbon material comprising sp2 and sp3 hybridized carbon (unsaturated carbon (sp2 hybridization and diamond film characteristic of sp3 type bonding [C10L37-C11L4]) 
Rabalais discloses a carbon base film deposited on a substrate but is silent on specific lithium storage capacity.
Song discloses a diamond powder/graphite composite material for an electrode [Abstract] and further teaches having a hierarchical porosity to provide a specific lithium storage capacity of at least 400 mAh/g (specific capacity 1085 mAh/g [0014].
This electrode material has good cycle characteristics and low cost [0015]. 
Rabalais discloses a carbon base film deposited on a substrate but is silent on the weight percent of sp2 and sp3 hybridized carbon.
Sung discloses an electrode including a carbon material [Abstract] and further teaches the percentage of sp2 type carbon is at least 25w% based on the total weight of the material (sp2 bonded carbon content from about 20 atom % to about 80 atom % [0049] and the percentage of sp3 type carbon is at least 20 w% based on the total weight of the carbon material (sp3 bonded carbon content from about 20 atom % to about 90 atom % [0048].
Increasing the sp3 bonded carbon content increases transmissivity [0048] and increasing the sp2 bonded carbon content increases electrical conductivity [0049].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabalais to incorporate the specific capacity of Song to improve cycle characteristics and lower cost, and the weight percent of Sung to improve transmissivity and conductivity.
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

As to claim 3, modified Rabalais discloses a carbon base film deposited on a substrate but is silent on graphite-like nanocrystals embedded on the amorphous carbon.
Song further discloses a diamond powder/graphite composite material for an electrode and further teaches the carbon material comprises graphite-like nanocrystals of regularly arranged layers of carbon embedded in amorphous carbon (A nano-diamond powder and graphene composite electrode material, wherein nano-diamond particle adsorbed on the graphene surface [0007]).
	The composite structure will improve the performance, lower of the battery and be environmentally friendly [0005].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabalais to incorporate the composite structure of Song to improve cycle characteristics and lower cost.

As to claim 5, Rabalais discloses a carbon base film deposited on a substrate but does not explicitly teach carbon material being electrically conductive.
Sung discloses an electrode including a carbon material [Abstract] and further teaches the material is electrically conductive (the DLC can be a conductive DLC material having an sp3 bonded carbon [0033]).
Conductive DLC materials represent a distinct class of DLC materials having various beneficial properties, such as low resistivity, high transmissivity, etc. [0045].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabalais to incorporate the conductivity of Sung to reduce resistivity and improve transmissivity.

claim 6, Rabalais discloses a carbon base film deposited on a substrate but is silent on initial capacity.
	Song discloses a diamond powder/graphite composite material for an electrode and further teaches the carbon material has an initial specific lithium storage capacity of at least 1000 mAh/g at a first charge cycle (specific capacity during the first charge-discharge cycle reaches 1085mAh/g [0014]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabalais to incorporate the nano- diamond powder/graphene composite material of Song to reduce cost, and improve storage capacity.
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  In this case, the claim is drawn to how the carbon material is to be used in the lithium storage device, and modified Rabalais disclose the carbon material. 
	As to claim 8, Rabalais discloses a carbon base film deposited on a substrate but is silent on weight percent of additives or dopants.
	Sung discloses an electrode including a carbon material [Abstract] and further teaches the carbon material comprises from 0.1 w% to 30 w% of one or more additives or dopants (the hydrogen content can range from 0.01 atom % to about 30 atom % [0046]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabalais to incorporate the weight percent for additives or dopants of Sung to improve transmissivity.

3. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rabalais et al. (US4822466A), in view of Song et al. (CN105977458A, machine translation is cited below)and Sung et al. (US20130341204A1) as applied to claim 3 above, and further in view of Makimura et al. (JP2011258348A, machine translation is cited below).
As to claim 4, Rabalais discloses a carbon base film deposited on a substrate but is silent on interlayer spacing.
	Makimura discloses electrode formed by film-shaped carbon material [Abstract]and further teaches the inter-layer spacing between individual layers in areas of regularly arranged carbon being greater than 0.335 nm (active material film to have an inter-layer distance d of a carbon layer within a range of 0.35 nm<d<0.45 nm [Abstract]).
	This spacing improves battery characteristics [Abstract].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabalais to incorporate the interlayer spacing of Sung to improve battery characteristics.

4. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rabalais et al. (US4822466A), in view of Song et al. (CN105977458A machine translation is cited below), in view of Sung et al. (US20130341204A1, and further in view of Umestu et al. (US 2018/0269486 A1).

As to claim 7, Rabalais discloses a carbon base film deposited on a substrate but is silent on material surface area.
	Umestu discloses carbon as an electrode active material and further teaches the material has a surface area of at least 1000 m2/g. (To increase energy density the carbon having a surface area of equal to are larger than 2,300 m2/g. [0089]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabalais to incorporate the surface area of Umestu to improve energy density.

	Claim 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20160043853A,machine translation)] ,in view of Rabalais et al. (US4822466A),  Song et al. (CN105977458A, machine translation is cited below), and further in view of Sung et al. (US20130341204A1).

	As to claims 13, 14 and 18-19 Lee discloses the lithium secondary cell battery (electrochemical cell as ap0plied to claims 13, 18, and 19). Lee discloses the battery having an electrode with an electrode substrate (24) Lee discloses the electrode substrate comprising aluminum (51). Lee further discloses the electrode substrate comprising a current collector comprising an interlayer between the current collector and the carbon material (current collector with heating layer (or interlayer as applied to claim 15) on surface covered by active material [Abstract] and active material is carbon materials such as crystalline carbon, amorphous carbon, carbon composites and carbon fibers [55]).
 However Lee does not discloses the carbon material of claim 1.
Rabalais discloses a carbon material formed by exposing a substrate (carbon based film is deposited by ion beam deposition upon and chemically bonded to a substrate by carbide bonding to the substrate surface [Abstract]) a flux of at least 1011 carbon ions per cm2 of substrate per 1 ms (ion beam is increased in dose to a level at least as great as that defined by region BC of Fig. 1 [C2L67-C3L1]). Where the region define by BC shows an ion dose of 1015 carbon ions per cm2.

    PNG
    media_image1.png
    459
    573
    media_image1.png
    Greyscale

(Rabalais Fig. 1)
a majority of the carbon ions having a kinetic energy of at least 10 eV (beam energy in the range 10-300 eV [C2L64]), 
to provide a carbon material comprising sp2 and sp3 hybridized carbon (unsaturated carbon (sp2 hybridization and diamond film characteristic of sp3 type bonding [C10L37-C11L4]) 
Rabalais discloses a carbon base film deposited on a substrate but is silent on specific lithium storage capacity.
Song discloses a diamond powder/graphite composite material for an electrode [Abstract] and further teaches having a hierarchical porosity to provide a specific lithium storage capacity of at least 400 mAh/g (specific capacity 1085 mAh/g [0014].
This electrode material has good cycle characteristics and low cost [0015]. 
Rabalais discloses a carbon base film deposited on a substrate but is silent on the weight percent of sp2 and sp3 hybridized carbon.
Sung discloses an electrode including a carbon material [Abstract] and further teaches the percentage of sp2 type carbon is at least 25w% based on the total weight of the material (sp2 bonded carbon content from about 20 atom % to about 80 atom % [0049] and the percentage of sp3 type carbon is at least 20 w% based on the total weight of the carbon material (sp3 bonded carbon content from about 20 atom % to about 90 atom % [0048].
Increasing the sp3 bonded carbon content increases transmissivity [0048] and increasing the sp2 bonded carbon content increases electrical conductivity [0049].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabalais to incorporate the specific capacity of Song to improve cycle characteristics and lower cost, and the weight percent of Sung to improve transmissivity and conductivity.
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Rabalais, Song and Sung to improve the transmissibility and the simple KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

	

6. 	Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20160043853A, machine translation is cited below) machine translation is cited below, in view of Rabalais et al. (US4822466A), in view of Song et al. (CN105977458A, machine translation is cited below), and further in view of Sung et al. (US20130341204A1) and further in view of Sudano et al. (US 2005/0233209 A1).
	As to claim 16, Song discloses a battery but is silent on polymeric support.
	
	Sundano discloses a battery and further teaches the electrode substrate comprises a polymeric support (current collector 22 consists of a polymer substrate support film 24 having a metallic conductive layer 26 [0045]) to support the carbon material and the carbon material bears a current collector layer (material 28 is coated or directly extruded onto a respective side of the current collector 22 and layers 28 are composites formed of a material such as carbon or graphite particles [0046]).
	Where the advantages of polymer supported current collectors include being lightweight, thin and having a high current density [0009].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song to incorporate the polymer support of Sundano to improve current density and reduce weight.

	As to claim 17 Song discloses a battery but is silent on polymeric substrate which is non-conducting.
	Sundano discloses a battery and further teaches the electrode substrate comprises a polymeric substrate (The current collector 22 is formed of a very thin polymer support film 24 [0047]) which is non-current collecting to provide a battery separator (The polymer support film 24 is generally not a good electric conductor and the polymer support film 24 of each metalized current collector 22A, 22B, 22C and 22D acts as an electrical insulator [0049]).
	Polymer substrates are necessary for lightweight mechanical support [0045].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song to incorporate the polymer substrate of Sundano to improve mechanical strength of the electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/Primary Examiner, Art Unit 1727